DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 11/09/2020. The applicant submits one Information Disclosure Statement dated 11/09/2020. The applicant does not claim Foreign priority. The applicant claims Domestic priority to applications with filing dates of 12/13/2017 and 03/01/2017 respectively. Claim 1 is canceled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2 - 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and/or observation without significantly more. The claims recite a method. The claims fail the first prong of the 2019 Subject Matter Guidance by stating a method for controlling a vehicle through predictive modeling calculated by a neural network. The operating steps of the independent claim include inputting vehicle state data and vehicle control data into a model, receiving an output from a neural network, determining a control signal, and transmitting the control signal to an actuator. The claims do not specify with particularity what the vehicle state constitutes, the factors that are input to perform the model or what model results are produced, our what the control signals constitutes. Those features are so broadly claimed it can be performed in the mind. The dependent claims are equally broad and do not specify with particularity the operations modeled or the results that are output.
This judicial exception is not integrated into a practical application because the features of the claim are so broad the operational function may be performed by the mind. The claims do not state with particularity what operations are modeled, or what specific structure collects a particular data, and the specific output to control the vehicle. The claims do not claim an autonomous vehicle or how the vehicle is controlled if not an autonomous vehicle.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims fail to state with particularity how the vehicle is controlled. The claims do not specify what aspects of a vehicle’s operation are controlled and during what circumstances and how. 
Claims 9 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and/or observation without significantly more. The claims recite one or more non-transitory computer-readable media storing instructions. The operating steps of the independent claim include inputting vehicle state data and vehicle control data into a model, receiving an output from a neural network, determining a control signal, and transmitting the control signal to an actuator. The claims do not specify with particularity what the vehicle state constitutes, the factors that are input to perform the model or what model results are produced, our what the control signals constitutes. Those features are so broadly claimed it can be performed in the mind. The dependent claims are equally broad and do not specify with particularity the operations modeled or the results that are output.
This judicial exception is not integrated into a practical application because the features of the claim are so broad the operational function may be performed by the mind. The claims do not state with particularity what operations are modeled, or what specific structure collects a particular data, and the specific output to control the vehicle. The claims do not claim an autonomous vehicle or how the vehicle is controlled if not an autonomous vehicle. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims fail to state with particularity how the vehicle is controlled. The claims do not specify what aspects of a vehicle’s operation are controlled and during what circumstances and how.
Claims 15 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and/or observation without significantly more. The claims recite a vehicle. The operating steps of the independent claim include inputting vehicle state data and vehicle control data into a model, receiving an output from a neural network, determining a control signal, and transmitting the control signal to an actuator. The claims do not specify with particularity what the vehicle state constitutes, the factors that are input to perform the model or what model results are produced, our what the control signals constitutes. Those features are so broadly claimed it can be performed in the mind. The dependent claims are equally broad and do not specify with particularity the operations modeled or the results that are output.
This judicial exception is not integrated into a practical application because the features of the claim are so broad the operational function may be performed by the mind. The claims do not state with particularity what operations are modeled, or what specific structure collects a particular data, and the specific output to control the vehicle. The claims do not claim an autonomous vehicle or how the vehicle is controlled if not an autonomous vehicle. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims fail to state with particularity how the vehicle is controlled. The claims do not specify what aspects of a vehicle’s operation are controlled and during what circumstances and how.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 7, 9, 10, 12, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the feature “physics” and is not defined in a meaningful way to identify the scope of the feature. The term is a defined as an area of science and applicant is not allowed, by law, to claim an entire area of science. Furthermore, the claims do not state structure that is able to define the data that collects the data.
Claims 6, 7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the feature “dynamics” and is not defined in a meaningful way to identify the scope of the feature. The claims do not state structure that is able to define the data that collects the data.
Claims 1, 9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the feature “vehicle state” and is not defined in a meaningful way to identify the scope of the feature. The claims do not state structure that is able to define the data that collects the data. The dependent claims of 6 and 14 give possible options to what constitutes vehicle state data. However, each of those systems are complicated and require different structure to collect the data. The claims do not define structure for how the data is collected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta US 10,196,086 in view of Fang US 2018/0173240.
As per claim 2, A method comprising: 
inputting vehicle state data and vehicle control data into a model comprising a neural network and a function associated with the physics of the vehicle; (Gupta Col 5 lines 1 – 90 and Col 6 ljnes 18 – 24. The claim does not identify who the data is input or what the vehicle state data constitutes.)
receiving, from the model and based at least in part on an output from the neural network and the function associated with the physics of the vehicle, a predicted vehicle state; (Fang paragraph 0016 teaches, “The system provides the context information to a machine learning model, for example a recurrent neural network (RNN) model, for training and providing trajectory prediction results of the identified vehicle, thereby allowing the autonomous vehicle to make safe and appropriate driving decisions based on the prediction results.”) and (Gupta Col 2 lines 16 – 27)
determining, based at least in part on the predicted vehicle state, a control signal; (Gupta Col 5 lines 9 – 18) and 
transmitting the control signal to an actuator associated with a vehicle, the control signal configured to cause the actuator to actuate. (Gupta Col 2 lines 27 – 30)
Gupta discloses an apparatus and method for robust trajectory control of an autonomous vehicle. Gupta does not disclose a neural network output control commands to an autonomous vehicle. Fang teaches of a neural network output control commands to an autonomous vehicle. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Fang et.al. into the invention of Gupta. Such an incorporation is motivated by the need to give accurate commands to an autonomous vehicle for safe operation in changing environments.
As per claim 3, The method of claim 2, wherein: 
the neural network and the function associated with the physics of the vehicle form a neural network block, (Fang paragraph 0050 teaches, “the behavior prediction module 308 may invoke one or more machine learning models or algorithms, for example recurrent neural network (RNN) model, to learn from and make prediction on data provided by the vehicle-independent and/or vehicle-dependent information, thereby training the model(s) to predict one or more trajectories of the identified vehicle on a training set of vehicle-independent and/or vehicle-dependent information.”) and 
the model comprises a plurality of neural network blocks. (Fang paragraph 0051 teaches, “An RNN model is a class of artificial neural networks where connections between units form a directed cycle. This creates an internal state of the network which allows it to exhibit dynamic temporal behavior. RNNs can use their internal memory to process arbitrary sequences of inputs.”)
As per claim 4, The method of claim 3, wherein a number of the plurality of neural network blocks is determined based, at least in part, on a time window for a receding horizon. (Fang paragraph 0051 teaches, “An RNN model is a class of artificial neural networks where connections between units form a directed cycle. This creates an internal state of the network which allows it to exhibit dynamic temporal behavior. RNNs can use their internal memory to process arbitrary sequences of inputs.”)
As per claim 5, The method of claim 3, wherein the neural network comprises a recurrent neural network. (Fang paragraph 0016 teaches, “The system provides the context information to a machine learning model, for example a recurrent neural network (RNN) model,”)
As per claim 6. The method of claim 2, wherein the state data comprises an indication of one or more of a steering angle, a steering rate, a yaw, or a lateral velocity of a vehicle; and the state data represent dynamics of a vehicle. (Gupta Col 2 lines 16 – 27)
As per claim 7, The method of claim 2, wherein an output of the function associated with the physics of the vehicle is based at least in part on a model of dynamics of the vehicle. (Gupta Col 5 lines 42 – 49)
As per claim 8, The method of claim 2, wherein the control signal comprises control torque data and the method further comprises: 
determining, based at least in part on the control torque data and tracking control torque data, command torque data; (Gupta Col 5 lines 10 – 18)
determining, based at least in part on the command torque data, control command data for the actuator; (Gupta Col 10 lines 33 – 39) and 
wherein the actuator actuates based at least in part on the control command data. (Gupta Col 10 lines 33 – 39)
As per claim 9, One or more non-transitory computer-readable media storing instructions that, when executed, cause one or more processors to perform operations comprising: 
inputting state data into a model, wherein: the state data is associated with a vehicle; (Gupta Col 5 lines 1 – 90 and Col 6 ljnes 18 – 24. The claim does not identify who the data is input or what the vehicle state data constitutes.) and 
the model comprising a function associated with the physics of the vehicle and a neural network; (Fang paragraph 0016 teaches, “The system provides the context information to a machine learning model, for example a recurrent neural network (RNN) model, for training and providing trajectory prediction results of the identified vehicle, thereby allowing the autonomous vehicle to make safe and appropriate driving decisions based on the prediction results.”) and (Gupta Col 2 lines 16 – 27)
 receiving, from the model, a predicted state; (Fang paragraph 0016 teaches, “The system provides the context information to a machine learning model, for example a recurrent neural network (RNN) model, for training and providing trajectory prediction results of the identified vehicle, thereby allowing the autonomous vehicle to make safe and appropriate driving decisions based on the prediction results.”) and (Gupta Col 2 lines 16 – 27)
determining, based at least in part on the predicted state, a control signal; (Gupta Col 5 lines 9 – 18)  and 
transmitting the control signal to an actuator of the vehicle to cause the actuator to actuate. (Gupta Col 2 lines 27 – 30)
As per claim 10, The one or more non-transitory computer-readable media of claim 9, wherein: 
the neural network (Fang paragraph 0050 teaches, “the behavior prediction module 308 may invoke one or more machine learning models or algorithms, for example recurrent neural network (RNN) model, to learn from and make prediction on data provided by the vehicle-independent and/or vehicle-dependent information, thereby training the model(s) to predict one or more trajectories of the identified vehicle on a training set of vehicle-independent and/or vehicle-dependent information.”)  and 
the function associated with the physics of the vehicle form a neural network block, and the model comprises a plurality of neural network blocks. (Fang paragraph 0051 teaches, “An RNN model is a class of artificial neural networks where connections between units form a directed cycle. This creates an internal state of the network which allows it to exhibit dynamic temporal behavior. RNNs can use their internal memory to process arbitrary sequences of inputs.”)
As per claim 11, The one or more non-transitory computer-readable media of claim 10, wherein a number of the plurality of neural network blocks is determined based, at least in part, on a time window for a receding horizon. (Fang paragraph 0051 teaches, “An RNN model is a class of artificial neural networks where connections between units form a directed cycle. This creates an internal state of the network which allows it to exhibit dynamic temporal behavior. RNNs can use their internal memory to process arbitrary sequences of inputs.”)
As per claim 12, The one or more non-transitory computer-readable media of claim 10, wherein an output of the function associated with the physics of the vehicle is based at least in part on a model of dynamics of the vehicle steering system, and the predicted state is fed back to the neural network. (Gupta Col 10 lines 33 – 45)
As per claim 13, The one or more non-transitory computer-readable media of claim 10, wherein: the neural network is trained by a cost function comprising a sum of weighted squares of the state data, layer weights, and layer biases, and at least one layer of neural network comprises a hyperbolic tangent. (Fang paragraph 0052 teaches, “In some embodiments, the first hidden layer 411 may invoke a supervised learning rule that uses the vehicle-independent features 401 as a training set. In some embodiments, the first hidden layer 411 may, instead of or in addition to the supervised learning rule, invoke an unsupervised learning rule (e.g., delta rule) that modifies or updates weights of the connections between the input layer 402 and the first hidden layer 411 in accordance with the provided vehicle-independent features 401.”)
As per claim 14, The one or more non-transitory computer-readable media of claim 9, wherein the state data includes an indication of one or more of a steering angle, a steering rate, a yaw, or a lateral velocity of the vehicle. (Gupta Col 2 lines 16 – 27)
As per claim 15, A vehicle comprising: 
a steering assembly; (Gupta Col 1 lines 56 – 57 Steering mechanism is the functional equivalent)
one or more processors; (Gupta Col 3lines 56 – 67 and Col 4 lines 1 – 4) and 
one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
inputting a reference trajectory and state data into a model, the state data associated with a steering system and the model comprising a function associated with the physics of the vehicle and a neural network; (Gupta Col 5 lines 1 – 90 and Col 6 ljnes 18 – 24. The claim does not identify who the data is input or what the vehicle state data constitutes.)
receiving, from the model, a predicted state associated with a vehicle; (Fang paragraph 0016 teaches, “The system provides the context information to a machine learning model, for example a recurrent neural network (RNN) model, for training and providing trajectory prediction results of the identified vehicle, thereby allowing the autonomous vehicle to make safe and appropriate driving decisions based on the prediction results.”) and (Gupta Col 2 lines 16 – 27)  
determining a control signal based, at least in part, on the predicted state; (Gupta Col 5 lines 9 – 18)  and 
transmitting the control signal to an actuator, the actuator configured to exert a torque on the steering assembly. (Gupta Col 2 lines 27 – 30)
As per claim 16, The vehicle of claim 15, wherein the one or more control commands comprise one or more of a torque or a longitudinal velocity. Gupta Col 6 lines 25 – 34)
As per claim 17, The vehicle of claim 15, wherein: the neural network and the function associated with the physics of the vehicle form a neural network block; (Fang paragraph 0050 teaches, “the behavior prediction module 308 may invoke one or more machine learning models or algorithms, for example recurrent neural network (RNN) model, to learn from and make prediction on data provided by the vehicle-independent and/or vehicle-dependent information, thereby training the model(s) to predict one or more trajectories of the identified vehicle on a training set of vehicle-independent and/or vehicle-dependent information.”)  and 
the model comprises a plurality of neural network blocks. (Fang paragraph 0051 teaches, “An RNN model is a class of artificial neural networks where connections between units form a directed cycle. This creates an internal state of the network which allows it to exhibit dynamic temporal behavior. RNNs can use their internal memory to process arbitrary sequences of inputs.”)
As per claim 18, The vehicle of claim 17, wherein a number of the plurality of neural network blocks is determined based, at least in part, on a time window for a receding horizon. (Fang paragraph 0051 teaches, “An RNN model is a class of artificial neural networks where connections between units form a directed cycle. This creates an internal state of the network which allows it to exhibit dynamic temporal behavior. RNNs can use their internal memory to process arbitrary sequences of inputs.”)
As per claim 19, The vehicle of claim 18, wherein a number of the plurality of neural network blocks of the recurrent neural network is determined based, at least in part, on a time window for a receding horizon. (Fang paragraph 0051 teaches, “An RNN model is a class of artificial neural networks where connections between units form a directed cycle. This creates an internal state of the network which allows it to exhibit dynamic temporal behavior. RNNs can use their internal memory to process arbitrary sequences of inputs.”)
As per claim 20, The vehicle of claim 18, wherein the control signal includes a desired steering torque. (Gupta Col 5lines 10 – 18)
As per claim 21, The vehicle of claim 18, wherein the neural network is trained by a cost function comprising a sum of weighted squares of the state data, layer weights, and layer biases, and at least one layer of the neural network comprises a hyperbolic tangent. (Fang paragraph 0052 teaches, “In some embodiments, the first hidden layer 411 may invoke a supervised learning rule that uses the vehicle-independent features 401 as a training set. In some embodiments, the first hidden layer 411 may, instead of or in addition to the supervised learning rule, invoke an unsupervised learning rule (e.g., delta rule) that modifies or updates weights of the connections between the input layer 402 and the first hidden layer 411 in accordance with the provided vehicle-independent features 401.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666